DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 03/04/2021. Claims 30-39 are pending with claims 1-29 and 40-44 cancelled.
Drawings
The drawings were received on 03/04/2021.  These drawings are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “means for connection to one-another, and/or to one or more components of a heat transfer system” in claim 30 has been interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 30, 34 and 39 are objected to because of the following informalities:  
Claim 30 recites “said thermal energy storage units” in line 6 and should be “said at least two thermal energy storage units”.
Claim 30 recites “the thermal energy storage units” in line 19 and should be “the at least two thermal energy storage units”.
Claim 34 recites “the at least one thermal energy storage unit” and should be “the at least two thermal energy storage units”.
Claim 39 recites “the at least two thermal storage units” in line 4 and should be “”the at least two thermal energy storage units”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “a primary coil” in line 9 and “a secondary coil” in line 12 however claim 30 has previously recited “at least one coil surrounded by phase change material” and it is unclear whether the primary and secondary coils are further defining the at least one coil or if these are separate and distinct from the at least one coil rendering the scope of the claim unclear and indefinite.
Claim 30 further recites “said secondary coils are” in line 12 however claim 30 has previously recited “a thermal store comprising… at least one coil surrounded by phase change material… a primary coil… a secondary coil” making it unclear whether there is one or more secondary coils rendering the scope of the claim unclear and indefinite.
Claim 31 recites “the thermal energy unit” at the end of the claim and it is unclear whether this is referring to the previously recited “at least two thermal energy storage units” or a different unit rendering the scope of the claim unclear and indefinite.
Claim 36 recites “the thermal energy unit” in line 3 and it is unclear whether this is referring to the previously recited “at least two thermal energy storage units” or a different unit rendering the scope of the claim unclear and indefinite.
Claim 37 recites “the valve capable of bypassing the condenser is at least one further thermal energy storage unit comprising a primary coil and a secondary coil” in lines 3-6. There is insufficient antecedent basis for “the valve” in the claim. The only other valve that has been recited is an expansion valve in claim 30 and it is unclear what valve is capable of bypassing the condenser rendering the scope of the claim unclear and indefinite. The recitation above further renders the claim indefinite because it is unclear how a valve can be at least one further thermal energy storage unit making it unclear how the valve is arranged with respect to a further thermal energy storage unit.
Claim 37 further recites “said secondary coils are” in line 11 however the claim has previously recited “a at least one further thermal energy storage unit comprising… a primary coil… a secondary coil” making it unclear whether there is one or more secondary coils rendering the scope of the claim unclear and indefinite.
Claim 37 further recites “a phase change material in the at least two thermal energy storage units” however “a phase change material” has been previously defined in the at least two thermal energy storage units making unclear whether claim 37 is referring to the same or a different phase change material rendering the scope of the claim unclear and indefinite.
Claim 39 recites “the secondary coils” in line 2 and “said secondary coils” in line 3, and “the secondary coil, or coils” in line 5 however claim 30 has previously recited “a 
Claims not explicitly referenced are included in the 112(b) rejection at least for their dependency.
Response to Arguments
Applicant's arguments, page 6, filed 03/04/2021 have been fully considered but they are not persuasive. Applicant argues the claims have been amended to overcome the rejections. This is not found persuasive as the claim remain indefinite for reasons discussed above.
Applicant’s arguments, see Remarks pages 7-9, with respect to claims 30, 32-34, 37 and 39 rejected under 35 U.S.C. 102  and claims 31, 35-36 and 38 rejected under 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejections of claims 30, 32-34, 37 and 39 and 35 U.S.C. 103 rejections of claims 31, 35-36 and 38 have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763